Back to Form 8-K [form8-k.htm]
Exhibit 10.1


NON-INSTITUTIONAL
MEDICAID PROVIDER AGREEMENT


 
The Provider agrees to participate in the Florida Medicaid program under the
following terms and conditions:

 
(1)    Discrimination.  The parties agree that the Agency for Health Care
Administration (AHCA) may make payments for medical assistance and related
services rendered to Medicaid recipients only to a person or entity who has a
provider agreement in effect with AHCA; who is performing services or supplying
goods in accordance with federal, state, and local law; and who agrees that no
person shall, on the grounds of sex, handicap, race, color, national origin,
other insurance, or for any other reason, be subjected to discrimination under
any program or activity for which the provider receives payment from AHCA.
 
(2)    Quality of Service.  The provider agrees that services or goods billed to
the Medicaid program must be medically necessary, of a quality comparable to
those furnished by the provider's peers, and within the parameters permitted by
the provider's license or certification. The provider further agrees to bill
only for the services performed within the specialty or specialties designated
in the provider application on file with AHCA. The services or goods must have
been actually provided to eligible Medicaid recipients by the provider prior to
submitting the claim.
 
(3)    Compliance.  The provider agrees to comply with local, state, and federal
laws, as well as rules, regulations, and statements of policy applicable to the
Medicaid program, including the Medicaid Provider Handbooks issued by AHCA.
 
(4)    Term and signatures.  The parties agree that this is a voluntary
agreement between AHCA and the provider, in which the provider agrees to furnish
services or goods to Medicaid recipients. Provided that all requirements for
enrollment have been met, this agreement shall remain in effect for ten (10)
years from the effective date of the provider's eligibility unless otherwise
terminated. This agreement shall be renewable only by mutual consent. The
provider understands and agrees that no AHCA signature is required to make this
agreement valid and enforceable.
 
(5)    Provider Responsibilities.  The Medicaid provider shall:
 
(a)    Possess at the time of the signing of the provider agreement, and
maintain in good standing throughout the period of the agreement's
effectiveness, a valid professional, occupational, facility or other license
appropriate to the services or goods being provided, as required by law.


(b)    Keep, maintain, and make available in a systematic and orderly manner all
medical and Medicaid-related records as AHCA requires for a period of at least
five (5) years.


(c)    Safeguard the use and disclosure of information pertaining to current or
former Medicaid recipients as required by law.
 
(d)    Send, at the provider's expense, legible copies of all Medicaid-related
information to authorized state and federal employees, including their agents.
The provider shall give state and federal employees, including their agents,
access to all Medicaid patient records and to other information that can not be
separated from Medicaid-related records.
 
(e)    Bill other insurers and third parties, including the Medicare program,
before billing the Medicaid program, if the recipient is eligible for payment
for health care or related services from another insurer or person.


(f)     Refund any moneys received from the Medicaid program in error or in
excess of the amount to which the provider is entitled within 90 days of
receipt.
 
(g)    Be liable for and indemnify, defend, and hold AHCA harmless from all
claims, suits, judgments, or damages, including court costs and attorney's fees,
arising out of the negligence or omissions of the provider in the course of
providing services to a recipient or a person believed to be a recipient to the
extent allowed by in and accordance with section 768.28, F.S. (2001), and any
successor legislation.
 
 
Non-Institutional MPA (Revised June 2008)
1 of 3


 
 

--------------------------------------------------------------------------------

 

(h)    Accept Medicaid payment as payment in full, and not bill or collect from
the recipient or the recipient's responsible party any additional amount except,
and only to the extent AHCA permits or requires, co-payments, coinsurance, or
deductibles to be paid by the recipient for the services or goods provided. This
includes situations in which the provider's Medicare coinsurance claims are
denied in accordance with Medicaid's payment.
 
(i)     Submit claims to AHCA electronically and to abide by the terms of the
Electronic Claims Submission Agreement.
 
(j)     Receive payment from AHCA by Electronic Funds Transfer (EFT). In the
event that AHCA erroneously deposits funds to the provider's account, then the
provider agrees that AHCA may withdraw the funds from the account.
 
(k)    Comply with all of the requirements of Section 6032 (Employee Education
About False Claims Recovery) of the Deficit Reduction Act of 2005, if the
provider receives or earns five million dollars or greater annually under the
State plan.


(6)    AHCA Responsibilities.  The agency shall:
 
(a)    Make timely payment at the established rate for services or goods
furnished to a recipient by the provider upon receipt of a properly completed
claim.
 
(b)    Not seek repayment from the provider in any instance in which the
Medicaid overpayment is attributable solely to error in the state's
determination of eligibility of a recipient.
 
(7)    Termination For Convenience.  This agreement may be terminated without
cause upon thirty (30) days written notice by either party.
 
(8)    Ownership.  The provider agrees to give AHCA sixty (60) days written
notice before making any change in ownership of the entity named in the provider
agreement as the provider. The provider is required to maintain and make
available to AHCA Medicaid-related records that relate to the sale or transfer
of the business interest, practice, or facility in the same manner as though the
sale or transaction had not taken place, unless the provider enters into an
agreement with the purchaser of the business interest, practice, or facility to
fulfill this requirement.
 
(9)    Complete Information.  All statements and information furnished by the
prospective provider before signing the provider agreement shall b= true and
complete. The filing of a materially incomplete, misleading or false application
will make the application and agreement voidable at the option of AHCA and is
sufficient cause for immediate termination of the provider from the Medicaid
program and/or revocation of the provider number.
 
(10)  Interpretation.  When interpreting this agreement, it shall be neither
construed against either party nor considered which party prepared the
agreement.
 
(11)  Governing Law.  This agreement shall be governed by and construed in
accordance with the laws of the State of Florida.
 
(12)  Amendment.  This agreement, application and supporting documents
constitute the full and entire agreement and understanding between the parties
with respect to their relationship. No amendment is effective unless it is in
writing and signed by each party.
 
(13)  Severability.  If one or more of the provisions contained in this
agreement or application shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired.
 
(14)  Agreement Retention.  The parties agree that AHCA may only retain the
signature page of this agreement, and that a copy of this standard provider
agreement will be maintained by the Director of Medicaid, or his designee, and
may be reproduced as a duplicate original for any legal purpose and may also be
entered into evidence as a business record.
 
(15)  Funding.  This contract is contingent upon the availability of funds.
 
(16)  Assignability.  The parties agree that neither may assign their rights
under this agreement without the express written consent of the other.
 
 
Non-Institutional MPA (Revised June 2008)
2 of 3

 
 

--------------------------------------------------------------------------------

 


The parties concur that this agreement is a legal and binding document and is
fully enforceable in a court of competent jurisdiction. The signatories hereto
represent and warrant that they have read the agreement, understand it, and are
authorized to execute it on behalf of their respective principals or co-owners.
This agreement becomes null and void upon transfer of assets; change of
ownership; or upon discovery by AHCA of the submission of a materially
incomplete, misleading or false provider application unless subsequently
ratified or approved by AHCA.
 
All shareholders (with five percent or greater ownership interest), principals,
partners and financial custodians are required to sign this agreement or, a
chief executive officer (CEO) or president of an organization may sign this
agreement in lieu of the above. Failure to sign the agreement will make this
application, agreement and provider number voidable by AHCA.
 
IN WITNESS WHEREOF, the undersigned have caused this agreement to be duly
executed under the penalties of perjury, swear or affirm that the foregoing is
true and correct.
 
Heath Schiesser
 
President and CEO
 
/s/ Heath Schiesser
    4/1/09
 
(legibly print name of signatory)
 
 
Title
 
 
Signature
 
 
Date
             
 
(legibly print name of signatory)
 
 
Title
 
 
Signature
 
 
Date
             
 
(legibly print name of signatory)
 
 
Title
 
 
Signature
 
 
Date
             
 
(legibly print name of signatory)
 
 
Title
 
 
Signature
 
 
Date
             
 
(legibly print name of signatory)
 
 
Title
 
 
Signature
 
 
Date





(USE ADDITIONAL PAGES IF NECESSARY)


Please complete the following information:


 
Provider’s Name:
 
WellCare of Florida, Inc.
 
DBA Name:
 
N/A
 
Tax ID:
 
59-2583622
 
Florida Medicaid Provider ID:
 
015016900
 
(For new applicants, the Medicaid ID will be entered by the fiscal agent upon
approval of the application.)



Non-Institutional MPA (Revised June 2008)
3 of 3


 
 

--------------------------------------------------------------------------------

 

Non-Institutional Provider Agreement Addendum
Medicare Advantage Special Needs Plan (MA SNP)
Crossover Providers


 
The Medicare Advantage Special Needs Plan (MA SNP) Crossover Provider (provider)
agrees to the following terms and conditions:
 
Provider Responsibilities
 
1.
The provider shall possess at the time of the signing of the provider agreement,
and maintain in good standing throughout the period of the agreement's
effectiveness, (1) a valid health maintenance organization certificate of
authority issued by the State of Florida Department of Financial Services Office
of Insurance Regulation and (2) approval from the Centers for Medicare and
Medicaid Services of qualifying as a MA SNP.

2.
The provider agrees to facilitate an integrated source of coverage for Medicare
Advantage Special Needs eligible members by encouraging enrollment in the
Medicare Advantage Special Needs Program offered by the member's plan.

3.
The provider agrees to send to the state on a monthly basis a file of their MA
SNP members who are enrolled in the MA SNP operated by the entity. This file is
to be submitted no later than the twentieth of the month of the enrollment.

4.
The provider agrees to accept the Agency's monthly per member payment for MA SNP
members as payment in full for covered services.

5.
The provider agrees to require in its credentialing with network providers an
agreement that they will not file additional claims for Medicaid deductibles or
co-payment reimbursement and that they will not balance bill the member covered
under this agreement.

6.
The provider agrees to assure that network providers serving the MA SNP members
will be informed and educated to not file claims for Medicaid payment for
persons covered under this agreement.

 
Payment Provisions
 
1.
The Agency will establish for each calendar year, through negotiation with the
participating MA SNP providers and actuarial consultation, the monthly per
member payment for MA SNP members. The MA SNP provider will be notified each
year of the amount payable for the forthcoming calendar year. For CY 2008, for
MA SNP members residing in AHCA Areas Nine, Ten, or Eleven, the monthly per
member payment will be $15.00. For CY 2008, for MA SNP members residing in AHCA
Areas One, Two, Three, Four, Five, Six, Seven, or Eight, the monthly per member
payment will be $50.00.

2.
Any claims for copayments and deductibles processed by Medicaid for MA SNP
members shall be deducted from future per member payments.



THE SIGNATORY BELOW REPRESENTS THAT HE OR SHE HAS READ THE AGREEMENT,
UNDERSTANDS IT, AND IS AUTHORIZED TO EXECUTE IT ON BEHALF OF HIS OR HER
RESPECTIVE PRINCIPALS


IN WITNESS WHEREOF, the undersigned representative of the above executed this
agreement under the penalty of perjury and now affirms that the foregoing is
true and correct.


Heath Schiesser
 
President and CEO
 
/s/ Heath Schiesser
    4/1/09
(legibly print name of signatory)
 
 
 
Title
 
Signature
 
Date



Please Complete The Following Information:
 
Provider’s Name:
 
WellCare of Florida, Inc.
 
DBA Name:
 
N/A
 
Tax ID:
 
59-2583622
 
Florida Medicaid Provider ID:
 
015016900
 
(For new applicants, the Medicaid ID will be entered by the fiscal agent upon
approval of the application.)



 
MA SNP MPA Addendum 2008
